DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7, 9-14 and 16-23) in the reply filed on 04/04/2022 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
15. ([[Withdrawn]] Original) The apparatus of claim 9, wherein each of the distributed generators are a solar photovoltaic panel, a wind turbine, or a diesel generator.  

16. ([[Original]] Withdrawn) The apparatus of 9, further comprising computer-executable instructions that cause the apparatus to: 
determine, based on the maximum hosting capacity, an optimal number of distributed generators for the radial distribution grid, wherein the optimal number of distributed generators is a value such that a predetermined set of performance parameters for the radial distribution grid will be met; and 
determine, based on the maximum hosting capacity and the optimal number of distributed generators, optimal locations for the distributed generators, wherein the optimal locations are each located at one of the plurality of distribution buses and the optimal locations are determined such that the predetermined set of performance parameters for the radial distribution grid will be met.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14 and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: 
identifying a topology of a radial distribution grid, wherein the topology of the radial distribution grid comprises a plurality of distribution buses and a plurality of distributed generators; (1.A) 
identifying, based on the topology, a set of performance parameters for the radial distribution grid; (1.B) 
determining, based on one or more voltage magnitudes and phase angles at one or more of the plurality of distribution buses, a lossless power flow model for the radial distribution grid; (1.C)
determining, based on the lossless power flow model, a maximum hosting capacity of the radial distribution grid; (1.D) and 
determining, based on the maximum hosting capacity and the set of performance parameters, a number of distributed generators that the radial distribution grid can host. (1E)”.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps (1.A)-(1.E) are treated by the Examiner as belonging to mental process grouping or mathematical concept grouping or the combination of both groupings.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
In claims 1 and 17: “A method” and “ identifying a topology of a radial distribution grid, a set of performance parameters for the radial distribution grid”.
In claim 9: “ An apparatus, “a memory”, “a processor” and “identify a topology and of a radial distribution grid, wherein the topology of the radial distribution grid comprises a plurality of distribution buses and a plurality of distributed generators; identify, based on the topology, a set of performance parameters for the radial distribution grid”
Regarding claims 1, 17 the additional element in the preamble “An apparatus” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular technological environment or field of use. The limitation/step “identifying a topology of a radial distribution grid, wherein the topology of the radial distribution grid comprises a plurality of distribution buses and a plurality of distributed generators” represents a data collection process step and it only adds insignificant extra-solution activity to the judicial exception. 
Independent claims 9  are substantially similar to claims 1, 17 and ineligible for similar reasons.
The same analysis applies to other claims or limitations if any of them is omitted or skipped using the prior art of record.
	Therefore, Claims 1-23 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-14, 18-23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 17 recite “a number of distributed generators that the radial distribution grid can host” is unclear how to determine a number of distributed generators that the radial distribution grid can host. For purpose of examination, the limitations will interpret with the best understood. 
Since claims 2-7, 10-14, 16, 18-23 depend from claims 1, 9 and 17 do not cure the deficiencies of claims 1, 9 and 17, they are rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claim(s) 1-2, 5-7, 9-10, 13-15, 17-18 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shukla et al. (US 2019/0288514).
Regarding claim 1, Shukla discloses a method comprising: identifying a topology of a radial distribution grid [Figs. 2, 5], wherein the topology of the radial distribution grid comprises a plurality of distribution buses and a plurality of distributed generators [see Fig. 5]; identifying, based on the topology, a set of performance parameters for the radial distribution grid [par 0054-0055]; determining, based on one or more voltage magnitudes and phase angles at one or more of the plurality of distribution buses, a lossless power flow model for the radial distribution grid [par 0054, 0080-0087, Fig. 4]; determining, based on the lossless power flow model, a maximum hosting capacity of the radial distribution grid [0080-0087, Fig. 4]; and determining, based on the maximum hosting capacity and the set of performance parameters, a number of distributed generators that the radial distribution grid can host [par 0094-0097].
Regarding claim 2, Shukla further discloses wherein the radial distribution grid is connected, at a point of interest, to a substation of an upstream sub-transmission system, and wherein the point of interest is adjacent to the substation and is one of the plurality of distribution buses [see Figs. 2, 5].
Regarding claim 5, Shukla further discloses wherein determining, based on the lossless power flow model, a maximum hosting capacity of the radial distribution grid comprises: determining a maximum hosting capacity for each of the plurality of distribution buses; and determining an aggregate hosting capacity of the radial distribution grid, wherein the aggregate hosting capacity is a summation of the maximum hosting capacity for each of the plurality of distribution buses [par 0016-0017, 0068].
Regarding claim 6, Shukla further discloses wherein the set of performance parameters for the radial distribution grid comprises predetermined electrical loads transmitted by distribution lines associated with the plurality of distribution buses and predetermined voltage magnitudes for the plurality of distribution buses [par 0054, 0056, 0062, 0064, 0071, 0098].
Regarding claim 7, Shukla further discloses wherein each of the distributed generators are a solar photovoltaic panel, a wind turbine [212 @ Fig. 2, par 0033, 0043], or a diesel generator.
Regarding claim 9, Shukla discloses an apparatus comprising: a memory having computer-executable instructions encoded thereon [par 0009, Fig. 8]; and a processor [802] functionally coupled to the memory [804, 810] and configured, by the computer- executable instructions, to cause the apparatus to: identify a topology and of a radial distribution grid [Figs. 2, 5], wherein the topology of the radial distribution grid comprises a plurality of distribution buses and a plurality of distributed generators [Fig. 5]; identify, based on the topology, a set of performance parameters for the radial distribution grid [par 0054-0055]; determine, based on one or more voltage magnitudes and phase angles at one or more of the plurality of distribution buses, a lossless power flow model for the radial distribution grid [par 0054, 0080-0087, Fig. 4]; determine, based on the lossless power flow model, a maximum hosting capacity of the radial distribution grid [0080-0087, Fig. 4]; and determine, based on the maximum hosting capacity and the set of performance parameters, a number of distributed generators that the radial distribution grid can host [par 0094-0097].
Regarding claim 10, Shukla further discloses wherein the radial distribution grid is connected, at a point of interest, to a substation of an upstream sub-transmission system, and wherein the point of interest is adjacent to the substation and is one of the plurality of distribution buses [see Figs. 2, 5].
Regarding claim 13, Shukla further discloses wherein the computer-executable instructions that cause the apparatus to determine, based on the lossless power flow model, a maximum hosting capacity of the radial distribution grid comprise instructions to cause the apparatus to: determine a maximum hosting capacity for each of the plurality of distribution buses; and determine an aggregate hosting capacity of the radial distribution grid, wherein the aggregate hosting capacity is a summation of the maximum hosting capacity for each of the one or more distribution buses [par 0016-0017, 0068].
 Regarding claim 14, Shukla further discloses wherein the set of performance parameters for the radial distribution grid comprises predetermined electrical loads transmitted by distribution lines associated with the plurality of distribution buses and predetermined voltage magnitudes for the plurality of distribution buses [par 0054, 0056, 0062, 0064, 0071, 0098].
Regarding claim 15, Shukla further discloses wherein each of the distributed generators are a solar photovoltaic panel. a wind turbine, or a diesel generator [212 @ Fig. 2, par 0033, 0043].
 Regarding claim 17, Shukla discloses a method comprising: identifying a topology of a radial distribution grid, wherein the topology of the radial distribution grid comprises a plurality of distribution buses and a plurality of distributed generators [see Figs. 2, 5]; identifying, based on the topology, a set of performance parameters for the radial distribution grid [par 0054-0055]; determining, based on one or more voltage magnitudes and phase angles at one or more of the plurality of distribution buses, a lossless power flow model for the radial distribution grid [par 0054, 0080-0087, Fig. 4]; determining, based on the lossless power flow model, a maximum hosting capacity for each of the plurality of distribution buses and an aggregate hosting capacity of the radial distribution grid, wherein the aggregate hosting capacity is a summation of the maximum hosting capacity for each of the plurality of distribution buses [0080-0087, Fig. 4]; and determining, based on the maximum hosting capacity, the aggregate hosting capacity, and the set of performance parameters, a number of distributed generators that the radial distribution grid can host [par 0094-0097].
Regarding claim 18, Shukla further discloses wherein the radial distribution grid is connected, at a point of interest, to a substation of an upstream sub-transmission system, and wherein the point of interest is adjacent to the substation and is one of the plurality of distribution buses [see Figs. 2, 5].
Regarding claim 22, Shukla further discloses wherein the set of performance parameters for the radial distribution grid comprises predetermined electrical loads transmitted by distribution lines associated with the plurality of distribution buses and predetermined voltage magnitudes for the plurality of distribution buses [par 0054, 0056, 0062, 0064, 0071, 0098].
Regarding claim 23, Shukla further discloses wherein each of the distributed generators are a solar photovoltaic panel, a wind turbine [212 @ Fig. 2, par 0033, 0043], or a diesel generator.
Allowable Subject Matter
Claims 3, 11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 12, 20-21 are dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836